Citation Nr: 1439435	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran, who died in May 2010, served on active duty from September 1966 to April 1969, to include service in the Republic of Vietnam (Vietnam), and from April 1976 to July 1992.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes that the appellant was scheduled to testify at a hearing before a Veterans Law Judge at a local VA office in August 2011, but failed to appear.  A request for postponement was not received and granted; thus, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

This matter was previously before the Board in March 2014, at which time it was remanded for additional development.  In compliance with the remand directives, VA issued to the appellant and her representative proper notice concerning her claim; requested that the appellant identify missing relevant medical evidence, and either submit this evidence to VA or authorize VA to obtain this evidence; and obtained an opinion concerning the etiology of the cause of the Veteran's death, to include an opinion as to whether the Veteran's causes of death had onset during his service.

Notably, the appellant has not responded to VA's request to identify, submit, or authorize VA to obtain the missing medical records.  The Board notes here that the appellant was informed in a March 2014 notice letter that a decision may be made on her claim after thirty days.  The Board also notes that without identifying information, VA cannot make reasonable efforts to aid the appellant in obtaining the requested evidence.  See 38 U.S.C.A. § 5103A(b).  Thus, the Board finds that no further assistance is required in this regard.

With regard to the requested opinion concerning the etiology of the Veteran's cause of death, the Board notes that the clinician who provided the requested opinion was not explicit in addressing whether the Veteran's esophageal cancer and pneumonia had onset during service.  However, her comments concerning the development of these conditions indicate that these conditions developed postservice, which the appellant has also asserted.

Overall, review of the record indicates that there has been substantial compliance with the March 2014 remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that esophageal cancer was the immediate cause of death and pneumonia was a condition leading to the immediate cause of death.

2.  The competent evidence of record is against finding that any of the diseases that are listed on the official Certificate of Death were incurred in service, may be presumed to have been incurred in service, or were otherwise related to a period of the Veteran's active service.

3.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus, hypertension, status post medial meniscectomy of the right knee, and right carpal tunnel release.
 
4.  The competent evidence of record fails to show that a condition for which the Veteran was service connected at the time of his death caused death, contributed substantially or materially to cause death, or aided or lent assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims held that proper notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service connected.

In this case, the appellant was provided adequate notice in a letter dated March 2014, after which the RO readjudicated the claim.  The appellant has not argued any prejudice occurred from inadequate notice.  Pursuant to the duty to assist, VA has associated with the Veteran's claims file his service treatment records (STRs), non-VA treatment records, and a May 2014 medical opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

The Board finds that no further notice or assistance to the appellant is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

DIC is available to a surviving spouse who can establish, among other things, that the Veteran died from a disability of service origin.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death may be established by showing that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as malignant tumors.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

When reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran died in May 2010.  The official Certificate of Death indicates that the immediate cause of death was esophageal cancer and pneumonia is listed as the underlying cause of death.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus (20 percent disabling), hypertension (10 percent disabling), status post medial meniscectomy of the right knee (noncompensable), and right carpal tunnel release (noncompensable).  In this decision, the Board will first address whether the listed causes of the Veteran's death were disabilities of service origin, and then address whether the disabilities for which the Veteran was service-connected at the time of his death contributed substantially or materially to his death.

In her November 2010 notice of disagreement with the RO's denial of her claim for benefits, the appellant asserted that the Veteran died due to esophageal cancer that spread to his lungs and developed into lung cancer.  She has contended that lung cancer developed due to his in-service exposure to the herbicide Agent Orange.

Although the appellant has not contended that the Veteran's death was caused by a disability that had its onset during service, the Board will consider whether a condition that caused the Veteran's death manifested during service.  Review of the record shows that while a separation examination from the Veteran's first period of service has not been associated with the claims file, the Veteran's STRs include treatment records for the twenty year period that preceded the Veteran's retirement from the military, to include the report of the medical examination that was conducted contemporaneous to his retirement in 1992 and multiple self-reported medical histories.  Thus, the Board finds that the evidence is adequate to indicate whether the Veteran's listed causes of death had onset during service.

The Veteran's STRs are negative for reports of esophageal cancer and lung cancer.  With regard to pneumonia, a January 1978 record indicates that the Veteran had pneumonia that was "resolving" in addition to rales, or crackling, of the lungs.  July 1985 records include a similar report.  The Board notes, however, that an October 1986 radiologic study of the Veteran's chest was negative for significant abnormalities and the report of the Veteran's June 1992 retirement examination indicates that his lungs and chest were normal at that time.  Thus, the Board finds that his pneumonia was resolved upon his separation from service.

The Veteran's STRs also include treatment notes dated May 1972 to April 1992 that document complaints and diagnoses of upper respiratory infections, influenza, enlarged throat due to acute tonsillitis and probable streptococcal infection, orthopnea, pulmonary embolism, pain on inspiration, and congestion.  Notably, it was determined that the Veteran's upper respiratory infections were acute, and not chronic, conditions; records dated November 1991 and June 1992 indicate that the Veteran's chest pain was caused by a musculoskeletal condition; and records dated September 1982 to April 1992 indicate that the Veteran's lungs were clear.  Again, the report of his June 1992 retirement examination indicates that his lungs and chest were normal upon his separation from his last period of active service, and the accompanying report of medical history documents the Veteran's endorsement that he did not have conditions other than those already listed.  Overall, the Veteran's STRs show that he received treatment for acute respiratory and throat conditions during service, but are against finding that he had a chronic condition of the throat or lungs when he was discharged in July 1992.

The record is also negative for postservice evidence that shows that any such condition developed within one year of the Veteran's service.  The postservice evidence of record includes February 2010 non-VA treatment records that document a diagnosis of esophageal cancer that metastasized to the Veteran's lungs and other locations.  The records also document a diagnosis of bilateral pulmonary nodules that progressed consistent with metastatic disease.

In a May 2014 medical opinion, a VA clinician reported that it is at least as likely as not that progressive metastatic esophageal cancer caused the Veteran's death, which was further complicated by widespread metastatic disease involving the bone, lymphatic, and pulmonary tissues.  The clinician noted that the medical evidence clearly and unmistakably indicates that the Veteran's pneumonia was a complication of his esophageal cancer, and that there is no medical evidence to support an additional primary cancer of the respiratory system.

With regard to the etiology of the Veteran's esophageal cancer, the clinician stated that current medical literature strongly suggests that it is at least as likely as not that esophageal cancer relates to infection by the human papillomavirus (HPV) and/or smoking, and noted that the Veteran smoked over one pack of cigarettes per day for twenty years.  The clinician cited medical literature that supports this proposition.  She opined that it is less likely than not that the Veteran's claimed esophageal cancer was caused or aggravated by his exposure to Agent Orange because the current research concerning the health effects in Vietnam veterans and herbicide exposure does not show that there is a relationship between Agent Orange exposure and adeno-squamous cell carcinoma of the esophagus.

Additionally, the clinician opined that it is less likely than not that his esophageal cancer was caused or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310(a) (2013) (service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability).

The Board finds that the May 2014 opinion is adequate as the clinician reviewed the Veteran's claims file; provided a sufficiently detailed description of the disease process that led to the Veteran's death; and, in light of current medical literature, provided analysis to support her opinion regarding the etiology of the cause of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The May 2014 opinion is the only competent evidence of record that addresses this issue.

As a related matter, the Board acknowledges the appellant's contention that the Veteran developed lung cancer due to Agent Orange exposure, but finds that she is not competent to opine as to the cause of the Veteran's death or diseases processes that may have resulted in the Veteran's death.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether his death may be attributed to a specific disability and whether that disability is one of service origin are complex questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence of record that attributes the Veteran's death to his active service.

Based on the foregoing, the Board finds that direct service connection for esophageal cancer and pneumonia cannot be established because the evidence does not show that the Veteran developed these conditions during his service nor does it show that he developed these conditions due to his service.  In addition, the Board finds that the presumption concerning chronic diseases is not applicable because pneumonia is not listed under 38 C.F.R. § 3.309(a) as a condition to which this presumption applies, and the Veteran's esophageal cancer was not shown during his active service or within one year of his discharge from either period of active service.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that the presumption is inapplicable because esophageal cancer and pneumonia are not listed as diseases that may be presumptively service connected for veterans exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Disease Not Associated With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341-46 (Jan. 4, 1994).

In addition, because presumptive service connection refers to the primary cancer, the Veteran's metastatic lung cancer is also not subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Darby v. Brown, 10 Vet. App. 243, 246 (1997) (holding that a showing that lung cancer metastasized from another organ rebutted a finding that a veteran had "lung cancer" for the purpose of herbicide presumptions).  Thus, while the Veteran in this case had cancerous cells in his lungs, he did not have "lung cancer" because the cancer did not originate in his lungs, but rather, metastasized from his esophagus.  Thus, presumptive service connection for lung cancer on the basis of exposure to an herbicide agent is not warranted.  

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  There is, however, no competent evidence of a nexus between the Veteran's service and his development of primary esophageal cancer, metastatic lung cancer, and pneumonia.

In addition, the Board has considered the applicability of 38 U.S.C.A. § 1154(b), which pertains to presumptive service connection for those with combat service, but finds that this provision is inapplicable as the record fails to show that the Veteran served in combat nor has the appellant alleged the same.

Finally, the Board notes that the evidence also fails to show any relationship between the Veteran's service-connected disabilities and his death.  Specifically, the clinician who provided the May 2014 opinion concluded that it is less likely than not that the Veteran's death was caused or aggravated by his service-connected disabilities because there is no indication that the Veteran's service-connected disabilities (singly or jointly) caused the Veteran's death, substantially or materially combined to cause death, or aided or lent assistance to the production of death.  Thus, service connection for the cause of the Veteran's death cannot be granted on this basis.

As the preponderance of the evidence is against finding that the Veteran's esophageal cancer and pneumonia were disabilities of service origin, is against finding that the Veteran suffered from primary lung cancer, and is also against finding that a service-connected disability was the principal or contributory cause of the Veteran's death, the Board finds that service connection for the cause of the Veteran's death must be denied.  There is no doubt to be resolved in the appellant's favor.

In reaching this determination, the Board does not wish in any way to diminish the Veteran's honorable military service.  Although the Board is sympathetic to the appellant's claim, because the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death, the Board it is without authority to grant this claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

 Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


